Citation Nr: 1122572	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  09-42 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 





INTRODUCTION

The Veteran served on active duty from November 1971 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.


FINDINGS OF FACT

1.  A preponderance of the evidence of record does not demonstrate that tinnitus was manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.

2.  A preponderance of the evidence of record does not demonstrate that bilateral hearing loss was manifested within the first post-service year or developed as a result of an established event, injury, or disease during active service, including in-service noise exposure or acoustic trauma.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by way of a pre-adjudication letter sent to the Veteran by the RO in April 2008 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The RO also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claims during the course of this appeal.  His service treatment records, service personnel records, and all relevant private treatment records pertaining to his claims have been obtained and associated with his claims file.

Next, a specific VA medical examination pertinent to the issues on appeal was obtained in September 2008.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the September 2008 VA examination obtained in this case is more than adequate, as it was predicated on a full reading of the Veteran's claims file.  The examination considers all of the pertinent evidence of record, to include service treatment records, service personnel records, and private treatment records, and the statements of the Veteran, and provides a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Recently the Court held that, in some circumstances, VA has a duty to return for clarification unclear or insufficient private examination reports, or it must explain why such clarification is not needed.  Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010).  In that case, the Court found that the Board erred in its consideration of an increased rating claim for hearing loss by not seeking additional clarification of the private audiograms, as: (1) there was a lengthy period of time during which the only available evidence consisted of the private audiograms, which could potentially have provided a staged rating; (2) the question of whether the Maryland CNC test was used by the private examiners is a factual, objective question to which there is a yes or no answer and does not in any way rely on the opinion of the examiner; and (3) the burden on VA in obtaining this missing information is minimal.  Id.

In this case, in regards to the claim for entitlement to service connection for bilateral hearing loss, the Board did not seek additional clarification of an isolated private audiogram from July 2007 that was provided in graph form.  However, as discussed below, the audiologist specifically indicated that the audiogram showed bilateral hearing loss, listing an assessment of bilateral high frequency sensorineural hearing loss with speech discrimination ability discussed for both ears.  In addition, even assuming that the Board was to seek clarification of that audiogram and it ultimately showed bilateral hearing loss disability, a preponderance of the evidence of record analyzed in detail below showed that the Veteran's current bilateral hearing loss was not incurred as a result of events during active service.

While the burden placed on VA to obtain an interpretation of these results is minimal, the Board finds that, for these reasons, a remand is unnecessary.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385 (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Board points out that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

Factual Background

Service treatment records are void of complaints, findings, or a diagnosis of tinnitus.  In his March 1969 service pre-induction examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 0, 0, 0, 0, and 5 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5, 5, 5, 15, and 35 decibels.

In an additional April 1971 service pre-induction examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 5, 5, 5, and 10 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 5, 5, 15, and 45 decibels.

In his July 1973 service separation examination report, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 10, 10, 10, n/a, and 20 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 5, 5, 5, n/a, and 20 decibels.

Service personnel records detailed that the Veteran's military occupational specialty (MOS) was Heating and Cooling Specialist.  He is also noted to have received Sharpshooter and Expert Badges with Rifle Bar and Chemical/Biological Radioactive School (CBR) training.

The Veteran has submitted a July 2007 private audiogram and statement from R.V.A., M.D. of ENT and Allergy Associates of South Georgia, which included audiometric findings of puretone hearing threshold levels that are shown in graphic form instead of numeric form.  However, the results clearly document decreased hearing acuity and show that the criteria for impaired hearing under 38 C.F.R. § 3.385 have been met.  In the attached July 2007 statement, the physician indicated that the Veteran complained of gradual decreased hearing for many years and attributed some of his hearing loss to his active service from 1971 to 1973, where he was a refrigerator mechanic as well as repaired machines.  He reported that he had some noise exposure on an intermittent basis from machines and drills and continued to work in air conditioner repair from 1973 to the present.  The physician noted that the Veteran had a bilateral severe hyper-sensorineural hearing loss with speech discrimination of 92 percent in the right ear and 76 percent in the left ear.  He assessed bilateral high frequency sensorineural hearing loss, which was related to noise exposure.  He further opined that some of the Veteran's noise exposure, more likely than not came during his two year period of service in the Army.  The examiner also highlighted that the Veteran had noise exposure in his work outside the Army.        

In his March 2008 claim, the Veteran complained of hearing loss with tinnitus which began in 1970.

In a September 2008 VA audio examination report, the examiner, a VA audiologist, noted that service treatment notes revealed pre-existing mild hearing loss at 4000 Hertz in the left ear in March 1969, pre-existing moderate hearing loss at 4000 Hertz in the left ear in April 1971, and hearing within normal limits in both ears in July 1973.  He also acknowledged the private physician's July 2007 medical opinion discussed above.  The Veteran complained of long-term bilateral hearing loss with uncertainty of time of onset, difficulty hearing high-pitched sounds, and no history of tinnitus.  He denied a family history of hearing loss.  The examiner noted that his history was positive for military noise exposure including rifle fire on the range with hearing protection as well as machinery and drills without hearing protection.  The Veteran detailed civilian noise exposure from machines and drills as an air conditioning mechanic from 1973 to the present without hearing protection as well as hunting/shooting with rifle, pistol, and shotgun yearly with hearing protection.

On physical examination, the Veteran was noted to exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 15, 10, 10, 50, and 75 decibels.  Pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were listed as 15, 15, 25, 70, and 85 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The examiner listed diagnoses of bilateral sensorineural hearing loss, normal to severe, as well as no subjective tinnitus.  

 After reviewing the claims file, interviewing the Veteran, and conducting the examination, the examiner opined that the Veteran's current tinnitus and bilateral hearing loss was less likely as not caused by or a result of military service.  He highlighted that the Veteran's hearing was within normal limits at separation with no objective evidence of onset/aggravation of hearing loss in the rating frequencies.  He further opined that the Veteran's hearing loss was less likely as not caused by or a result of his 21 months of military service/noise exposure.  He further commented that research studies (cited in the report) have shown that hazardous noise exposure has an immediate effect on hearing, with no delayed onset nor progressive or cumulative nature.  The examiner concluded that the Veteran's hearing loss was most likely due to non-military etiologies such as his much longer term occupational noise exposure without hearing protection, aging, pre-existing hearing loss etiology, and recreational noise exposure.  He noted that it would speculative to allocate a degree of his current hearing loss to each of those etiologies, commenting the private physician did not reference and likely did not have access to service records revealed pre-existing hearing loss and hearing within normal limits at separation. 

In October 2008, the Veteran submitted treatise evidence in the form of a written study from the Institute of Medicine (IOM) entitled, "Noise and Military Service: Implications for Hearing Loss and Tinnitus".  He highlighted the following findings:
* Hazardous noise levels are and have been present in military settings since WWII.
* Sources of hazardous noise exposure during active duty include weapons systems, ground vehicles, ships, aircraft, communications, equipment, and industrial-style activities.  
* Exposure can occur through training, routine operations, or combat.
* Exposure is unpredictable in onset and duration.
* There is a high probability of noise-induced hearing loss associated with military service.
* Noise levels can be very high with weapons systems (often impulse noise).
* Noise levels are sufficient to cause hearing loss and tinnitus. 
* Evidence suggests that impulse noise has greater likelihood of causing tinnitus.
* Military personnel exhibit hearing thresholds typical of noise-induced hearing loss. 
* Military hearing conservation programs are not adequate to protect hearing. 

In his November 2009 substantive appeal, the Veteran detailed in-service exposure to rifle, machine gun, M-16, and grenade fire on ranges without hearing protection and to noise in maintenance shops as part of his duty assignment.  He contended that the RO developed his claim, to include ordering a VA examination, to obtain negative evidence to deny him benefits.  

Analysis

As an initial matter, the Board notes that the post-service VA and private examination results dated in 2007 and 2008 did reflect bilateral hearing loss for VA purposes as defined by 38 C.F.R. § 3.385.  The Board further observes that tinnitus is subjective and the type of condition to which lay testimony is competent to diagnose.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Veteran has repeatedly asserted that he currently suffers from tinnitus.  Shedden element (1) is therefore met as to each claim.

The Board has also considered the Veteran's statements concerning in-service noise exposure as well as his documented MOS and training during his period of active duty.  In giving due consideration to the places, types, and circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service incurrence of injury is therefore met as to bilateral hearing loss and tinnitus.  Accordingly, Shedden element (2) is satisfied as to these claims.

A finding of a nexus between the Veteran's current bilateral hearing loss or tinnitus and in-service noise exposure is still needed to satisfy Shedden element (3).  In this case, evidence of diagnoses of bilateral hearing loss and tinnitus are first shown many years after separation from active service and cannot be presumed to have been incurred during service.  The Board also notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

In support of his claims, the Veteran submitted an IOM study discussed in detail above.  In addition, a private physician assessed bilateral high frequency sensorineural hearing loss related to noise exposure, opining that some of the Veteran's noise exposure, more likely than not came during his two year period of service in the Army.  The examiner also immediately acknowledged that the Veteran had noise exposure in his work outside the Army in the July 2007 statement of record.

As an initial matter, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); Mattern v. West, 12 Vet. App. 222, 228 (1999).  The Board finds that the IOM study evidence is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case.  

The July 2007 private medical opinion also holds limited probative value.  Other than considering the Veteran's personal history, there is no indication that the Veteran's complete medical record was reviewed in rendering the positive opinion.   The Board is clearly aware that a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the fact remains that a review of the record, which was performed by the VA examiner, would have shown that the Veteran's hearing was normal at discharge, and that his service treatment records were devoid of complaints, treatment, or diagnosis of hearing or tinnitus.  The examiner's failure to accurately detail this history reduces the value of the opinion.  The examiner also provided little rationale for his opinion.  Indeed, the Court has long held that the weight of a medical opinion is diminished where that opinion is ambivalent based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Based on the foregoing, the Board finds that this evidence is not persuasive and is insufficient to show that the Veteran's bilateral hearing loss and tinnitus was incurred as a result of events during active service.  

By contrast, the September 2008 VA audiologist concluded in his report that current tinnitus and bilateral hearing loss were less likely as not caused by or a result of military service.  The examiner discussed his extensive review of the claims file and cited a complete rationale for his stated opinion with named medical resources, noting the absence of evidence of in-service onset/aggravation of tinnitus or bilateral hearing loss and highlighting that the Veteran's hearing was within normal limits at separation.  He concluded that the Veteran's hearing loss was most likely due to non-military etiologies.

Under these circumstances, the Board concludes that the VA audiologist's September 2008 findings constitute the most probative (persuasive) evidence on the question of whether the Veteran's claimed bilateral hearing loss and tinnitus were incurred as a result of in-service events, to include noise exposure and acoustic trauma.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192- 93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Evidence of record also includes the Veteran's statements asserting continuity of bilateral hearing loss and tinnitus symptomatology since service as well as a nexus between his claimed hearing loss and tinnitus disorders and in-service noise exposure/acoustic trauma.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

The Federal Circuit recently held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.

In this case, as noted above, the Veteran is competent to report symptoms such as bilateral hearing loss and ringing of the ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.

The Board finds that the Veteran's reported history of hearing loss and tinnitus symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While he stated that his hearing loss and tinnitus began in service, his service discharge examination report was absent of any complaints or findings of hearing loss and/or tinnitus.  Moreover, post-service evidence does not reflect any complaints or treatment related to the claimed hearing loss and tinnitus until 2007, many years following his separation from active service in 1973.  The Board also cannot ignore the significance of the fact that the Veteran first filed his claim for service connection in 2008, over 30 years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).

The Board also does not find his statements concerning the etiology of his tinnitus and bilateral hearing loss to be credible, as they are inconsistent with probative and objective medical evidence of record which showed that his bilateral hearing loss and tinnitus were not a result of events in service.  Therefore, continuity of tinnitus and hearing loss symptomatology or a causal relationship between the Veteran's claimed bilateral hearing loss and tinnitus and his active service has not been established, either through medical or lay evidence.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

Parenthetically, the Board notes that the evidence of record, including the April 1971 pre-induction service examination report as well as the September 2008 VA audio examination report, clearly noted and suggested the existence of a pre-existing left ear hearing loss under 38 C.F.R. § 3.385 before the Veteran's period of active duty.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.303(c) (2010).  The presumption of soundness therefore would not apply with regard to the left ear.  Put another way, there is some evidence suggesting that the Veteran had a pre-existing left ear hearing loss disability.  

In that regard, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2010).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progress of the condition.

Here, the Board finds that a preponderance of the evidence is against any finding that the pre-existing left ear hearing loss underwent any increase in symptoms or any increase in severity during service.  Again, as noted, the service treatment records are absent any findings of complaints, treatment, or diagnosis of hearing loss in service.  On the contrary, the Veteran's left ear hearing acuity was shown to be within normal limits in his July 1973 service discharge examination audiogram.  Such would actually suggest an improvement of any preexisting left ear hearing loss.  The evidence simply fails to show that a claim for entitlement to service connection for left ear hearing loss, if such a claim had even been made, is warranted on an aggravation basis.

The Board has also considered the Veteran's assertion that his tinnitus is warranted as being secondary to bilateral hearing loss.  See 38 C.F.R. § 3.310(a) (service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury); see also Wallin v. West, 11 Vet. App. 509, 512 (1998) (in order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability).

However, as to Wallin element (2), evidence of record clearly does not demonstrate that the Veteran has been awarded entitlement to service connection for bilateral hearing loss.  A claim for secondary service connection for tinnitus would therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

For the foregoing reasons, the claims for service connection for bilateral hearing loss and for tinnitus must be denied.  In arriving at the decision to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


